Title: To Thomas Jefferson from William Foushee, 28 November 1808
From: Foushee, William
To: Jefferson, Thomas


                                                
                            Dear Sir
                     
                            Richmond 28. Novr. 1808
                        

                        The inclosed was this day handed to me by a Gentleman who Said it was found but a few hours before, at the former Post office, between the Shutter & window.—
                  With much esteem am mo respectfully Yours
                        
                            W. Foushee
                     
                        
                    